Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18, 20-22 and species I encompassed by claims 1-18 and 20 in the reply filed on January 20, 2022 is acknowledged.  The traversal, in summary, is on the ground(s) that the Office did not provide any sufficient reasoning to support that the species are distinct, that the Office has not shown a search burden for the species, search of all the claims would not impose burden and the Office has not demonstrated distinctness (A), (B), or (C) as required by MPEP 806.05(j).
 This is not found persuasive. Initially, regarding the species arguments, the Examiner notes that the Office did provide sufficient reasoning to support distinctness when the Office clearly pointed out that each species is a completely different product/application for a composite. Additionally, given the species being different products/applications, there would be burden to Examine all Groups because a search of one would not necessarily provide art for the other. More specifically, entirely different searched would have to be done providing burden on the Examiner if restriction was not made.
Further, regarding the argument against the restrictions of the claims, the arguments are not persuasive because search of all the claims would impose burden given the products in each Group having a materially different design. Specifically, note claim 1 of Group I is simply a glass having specific acoustic and loss properties 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s)  1-18 and 20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Kawai (US Pub 20180284328).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claims 1-2 and 3: Kawai teaches a glass sheet composite having a loss coefficient at 25oC of 1x10-2 or more and a longitudinal wave acoustic velocity in a sheet thickness direction of 5.0, or even 5.7x103m/s or more (see abstract, 0077). 

Regarding claims 4 and 5: The liquid layer has a viscosity and surface tension within the ranges claimed (see 0039-0040) and the glass sheets have a specific modulus within the range claimed (see for example 0131-0133).
Regarding claim 6: Given that Kawai’s first and second glass sheets have the same composition and thicknesses as Applicants’ (see Kawai’s Examples versus Applicants’ Examples), the features of claim 6 are expected to be present (MPEP 2144.05). 
Regarding claim 7 and 8: The mass of both glass sheets can be the same (i.e. ratio of 1) (0088) and both have a thickness within the range claimed (0071-0072, Examples). 
Regarding claim 9 and 10: The liquid layer comprises a material as claimed (see 0052) and the glass sheets can be strengthened (0071). 
Regarding claim 11: The visible transmittance falls within the claimed range (0109). 
Regarding claim 12: The composite can comprise three or more glass sheets (see Figure 2). 
Regarding claim 13 and 14: The liquid layer can be colored (see 0058-0060) or a fluorescent material (0066). 
Regarding claim 15: A coating can be formed on an outermost surface of the glass composite (see 0089). 
Regarding claim 16: The composite can have a curved shape (0090). 
Regarding claim 17: Given that Kawai’s first glass, second glass and even liquid layer have the same composition as Applicants’ (see Kawai’s Examples versus Applicants’ Examples), the feature of claim 17 is expected to be present (MPEP 2144.05). 
Regarding claim 18: an outer circumferential edge surface of the composite can be sealed by a member not hindering vibration of the composite (see 0062, 0092-0093).
Regarding claim 20: A diaphragm can comprise the composite (title) and at least one vibrator on one or both sides of the composite (see 0018, 0100-0101). 

Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Akiyama et al. (US Pub 20190387322).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claims 1-2 and 3: Akiyama teaches a glass sheet composite having a loss coefficient at 25oC of 1x10-2 or more and a longitudinal wave acoustic velocity in a sheet thickness direction of 5.5x103m/s or more (see abstract, 0053). 
The composite comprises two glass sheets sandwiching a liquid layer wherein the thickness of the liquid layer to the total thickness meets the requirements claimed (See abstract, 0018).
Regarding claims 4 and 5: The liquid layer has a viscosity and surface tension within the ranges claimed (see 0017) and the glass sheets have a specific modulus within the range claimed (see for example 0016, 0096, 0161-0162).
Regarding claim 6-7 and 8: Akiyama’s first and second glass sheets meet the requirements of claims 6 (see 0078), claim 7 (0082-0083) and claim 8 (0084, Examples). 
Regarding claim 9 and 10: The liquid layer comprises a material as claimed (see 0070-0071) and the glass sheets can be strengthened as claimed (0108). 
Regarding claim 11: The visible transmittance falls within the claimed range (0102). 
Regarding claim 12: The composite can comprise three or more glass sheets (see Figure 3). 
Regarding claim 13 and 14: The liquid layer can be colored (see 0072, 0105) or a fluorescent material (0072, 0075). 
Regarding claim 15: A coating can be formed on an outermost surface of the glass composite (see 0025, Figure 2). 
Regarding claim 16: The composite can have a curved shape (0026). 
Regarding claim 17: The different in index between the liquid layer and glass sheets falls within the range claimed (0104). 
Regarding claim 18: an outer circumferential edge surface of the composite can be sealed by a member not hindering vibration of the composite (see abstract, 0116).
Regarding claim 20: A diaphragm can comprise the composite (title) and at least one vibrator on one or both sides of the composite (see 0027). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,809,424. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims completely encompass that of the Patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784